Third District Court of Appeal
                               State of Florida

                         Opinion filed July 14, 2021.
      Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1265
                      Lower Tribunal No. F21-6792
                         ________________


                              Alex Garcia,
                                 Petitioner,

                                     vs.

                      Daniel Junior, etc., et al.,
                               Respondents.


    A Case of Original Jurisdiction – Habeas Corpus.

    Daniel J. Tibbitt, P.A., and Daniel Tibbitt, for petitioner.

      Ashley Moody, Attorney General, and Kseniya Smychkouskaya,
Assistant Attorney General, for respondent The State of Florida.


Before FERNANDEZ, C.J., and LINDSEY and BOKOR, JJ.

    BOKOR, J.
      The early morning hours of New Year’s Day, 2021, found sixteen-year-

old Alex Garcia at the wheel of his mother’s black Chevrolet Tahoe. Despite

testimony from Garcia’s mom that she gave permission only for Garcia to

listen to music in the car, the State presented uncontroverted evidence, in

the form of surveillance videos, body camera footage, and testimony from

the responding officer and surviving crash victims that Garcia drove the

Tahoe. Possessing only a learner’s permit and accompanied by two 16-

year-old friends, Garcia drove westbound on West Flagler Street at speeds

of up to 111 miles per hour, according to black box data presented to the trial

court. Speeding down West Flagler at 79th Avenue, at approximately 3:37

am, Garcia plowed into a blue Hyundai Elantra pulling into the intersection.

Making contact at a black box recorded speed of 105 miles per hour (in an

area with a 40 mile per hour speed limit), the Tahoe dragged the Elantra 294

feet before coming to rest, with the front of the Tahoe wedged into the driver’s

side of the Elantra where it initially made contact. While Garcia survived the

crash unharmed, the impact killed all four occupants of the Elantra and

seriously injured Garcia’s passengers.

      Based on the investigation into the crash, which included a blood draw

and toxicology report, on April 16, 2021, the State charged Garcia by

information as an adult with four counts of driving under the influence (DUI)


                                       2
manslaughter, a second-degree felony, pursuant to section 316.193(3)(c)(3),

Florida Statutes (2020), and multiple other charges. 1 On April 19, 2021, the

State moved for pretrial detention under section 907.041(4)(c), and on April

25, 2021, Garcia moved for pretrial release on reasonable conditions.

      The trial court conducted a multi-day evidentiary hearing and, on April

30, 2021, granted the State’s motion and ordered pretrial detention. Garcia

petitions this court for habeas relief. Garcia argues that the trial court erred

in ordering pretrial detention because the State failed to present sufficient

facts to support pretrial detention. Garcia argues that the trial court erred as

a matter of law in incorrectly interpreting the statutory prerequisites before

ordering pretrial detention, and that the trial court erred in making factual

findings unsupported by the record. The State argues otherwise, claiming

that the evidence presented a sufficient basis under the relevant statutory

scheme for the trial court to exercise its discretion and order no pretrial

release.




1
   The State also charged Garcia with four counts of vehicular
homicide/reckless manner, a second-degree felony, section 782.071(1)(A);
and two counts of DUI causing serious bodily injury, a third-degree felony,
section 316.193(3)(c)(2). We focus on the DUI manslaughter charge as it is
the basis for the State seeking pretrial detention.

                                       3
                          STANDARD OF REVIEW

      We review de novo legal conclusions regarding the meaning of a

statute. BellSouth Telecomm., Inc. v. Meeks, 863 So. 2d 287, 289 (Fla.

2003) (“Statutory interpretation is a question of law subject to de novo

review.”). We review the trial court’s factual determinations under an abuse

of discretion standard. Specifically, we look to determine whether competent

substantial evidence exists in the record to support the trial court’s findings

of fact. Quevedo v. So. Fla. Water Management Dist., 762 So. 2d 982, 988

(Fla. 4th DCA 2000) (explaining that the findings of a lower tribunal or agency

may be set aside only where “not supported by competent substantial

evidence in the record”) (citations omitted).

                             LEGAL ANALYSIS

      For non-capital offenses not punishable by life imprisonment, the

Florida Constitution mandates “pretrial release on reasonable conditions. If

no conditions of release can reasonably protect the community from risk of

physical harm to persons . . . the accused may be detained.” Art. I, § 14,

Fla. Const.; see also Fla. R. Crim. P. 3.131(a). For a non-capital, non-life

punishable offense delineated as a “dangerous crime,” including DUI

manslaughter, the statutory scheme codifies “the intent of the Legislature

that the primary consideration be the protection of the community from risk


                                       4
of physical harm to persons.” § 907.041(1), Fla. Stat. (2020). The statute

continues, instructing that the trial court “may order pretrial detention” upon

finding a “substantial probability” that Garcia committed “DUI manslaughter

as defined by section 316.193” and that Garcia “poses a threat of harm to

the community.” Id. at (4)(c). The trial court held the evidentiary hearing in

two phases, first determining by a substantial probability that Garcia

committed the offense and next determining by a substantial probability that

he posed a threat of harm to the community, and that no conditions of pretrial

release would appropriately mitigate that threat. We will take each in turn in

the order addressed by the trial court.

     Substantial Probability That Garcia Committed DUI Manslaughter

      First, the trial court found a substantial probability that Garcia

committed DUI manslaughter based on evidence presented including

testimony at the hearing from the first responders on the scene, a review of

the bodycam footage showing at least one incident of slurred speech and

one incident of stumbling as Garcia attempted to sit, the toxicology report

from Garcia’s blood draw taken at the hospital two hours after the crash

showing the presence of alcohol (blood alcohol level of .062), THC and THC

metabolites, operating a vehicle at almost three times the posted speed limit




                                      5
on a surface road, 2 the Tahoe’s limited or nonexistent braking before impact,

and Garcia’s impaired situational awareness (e.g., driving past Officer

Lozada in a marked unit and not slowing down or otherwise reacting,

showing a lack of peripheral awareness).

      Garcia notes testimony regarding Garcia’s lack of bloodshot eyes, his

alertness at the scene, the lack of odor or presence of alcohol or marijuana

in Garcia’s vehicle, and the lack of a field sobriety test, among other facts in

evidence. But the trial court is in the best position to weigh these facts and

determine the probability that Garcia was “under the influence of alcoholic

beverages” or controlled substances “when affected to the extent that [his]

normal faculties [were] impaired” at the time of the crash. § 316.193(1)(a),

Fla. Stat.3   We will not reweigh or otherwise disturb the trial court’s


2
  Excessive speed of the vehicle and the type of road, while not elements of
the charged offense, may be considered in context as possible indicia of
impaired judgment. See, e.g., State v. Kliphouse, 771 So. 2d 16, 23 (Fla.
4th DCA 2000) (noting in the context of probable cause for DUI, “other
components central to developing probable cause may include the
defendant's reckless or dangerous operation of a vehicle, slurred
speech, lack of balance or dexterity, flushed face, bloodshot eyes,
admissions, and poor performance on field sobriety exercises”) (emphasis
added). Evidence of impaired judgment goes to the totality of the
circumstances considered by the trial court, and, ultimately, our
determination under the abuse of discretion standard that substantial
competent evidence supported the trial court’s factual findings.
3
  The parties stipulated to other necessary elements of DUI manslaughter,
that the victims are deceased, and that Garcia was driving or in actual
physical control of the vehicle.

                                       6
determinations absent an abuse of discretion. The trial court did not abuse

its discretion where, as here, competent substantial evidence supports its

findings.   See Stephens v. State, 748 So. 2d 1028, 1034 (Fla. 1999)

(explaining a reviewing court’s deference to the trial court’s findings of fact

where “based on competent, substantial evidence” because “the trial court

is in a superior position ‘to evaluate and weigh the testimony and evidence

based upon its observation of the bearing, demeanor, and credibility of the

witnesses’”) (internal citations omitted).

                         Threat of Harm to the Community

      Second, the trial court examined the evidence presented and

determined that Garcia posed a substantial probability of threat of harm to

the community and that “there are [no] conditions of release sufficient to

protect the community from risk of physical harm to persons.” Apr. 20, 2021,

Transcript at 77:20-22. In making such a finding, the trial court listed multiple

factors that led it to such a conclusion. Garcia takes issue with the finding

on two bases, one legal (subject to de novo review) and one factual (subject

to an abuse of discretion/competent substantial evidence review).

      Garcia argues as a matter of law that a correct reading of section

907.041 bars a finding of threat of harm as applied to the facts in the record.

In sum, Garcia argues that the use of the conjunction “and” in section


                                       7
907.041(4)(c), means that a court must make findings pertaining to all of the

factors separated by “and” before deeming Garcia a threat of harm to the

community. We agree that “and” is conjunctive but disagree that it leads to

the result Garcia suggests. The subsection at issue must be read in the

context of the entire section, relying on plain language, and using common

sense. But we do not read a word or a phrase in such a way to create “an

unreasonable or ridiculous conclusion.” Holly v. Auld, 450 So. 2d 217, 219

(Fla. 1984). 4 The use of “and” in the context of (4)(c) simply means that the


4
  The Florida Supreme Court sets forth the standards we employ in
determining the meaning of a statute:

      In interpreting the statute, we follow the “supremacy-of-text
      principle”— namely, the principle that “[t]he words of a governing
      text are of paramount concern, and what they convey, in their
      context, is what the text means.” Antonin Scalia & Bryan A.
      Garner, Reading Law: The Interpretation of Legal Texts 56
      (2012). We also adhere to Justice Joseph Story’s view that
      “every word employed in [a legal text] is to be expounded in its
      plain, obvious, and common sense, unless the context furnishes
      some ground to control, qualify, or enlarge it.” Advisory Op. to
      Governor re Implementation of Amendment 4, the Voting
      Restoration Amendment, 288 So. 3d 1070, 1078 (Fla. 2020)
      (quoting Joseph Story, Commentaries on the Constitution of the
      United States 157-58 (1833), quoted in Scalia & Garner, Reading
      Law at 69).

      We thus recognize that the goal of interpretation is to arrive at a
      “fair reading” of the text by “determining the application of [the]
      text to given facts on the basis of how a reasonable reader, fully
      competent in the language, would have understood the text at
      the time it was issued.” Scalia & Garner, Reading Law at 33. This

                                      8
court must find a substantial probability of threat of harm after analyzing “past

and present patterns of behavior, the criteria in s. 903.046, and any other

relevant facts, that any of the following circumstances exist.”                §

907.041(4)(c), Fla. Stat. The court engaged in such an analysis.

      Garcia makes much of a case in which the Florida Supreme Court

found “and” to be conjunctive and found that the relevant statute in that case

required a finding of both elements separated by the “and.” See Fla. Birth-

Related Neurological Injury Comp. Ass’n v. Fla. Div. of Admin. Hearings, 686

So. 2d 1349, 1354-55 (Fla. 1997) (holding that the phrase “permanently and

substantially mentally and physically impaired” should be read in the

conjunctive). But counsel oversimplifies the holding, and the context. In

explaining the holding, the court examined the effect of the use of “and” and

noted “situations where the word ‘and’ or ‘or’ could not be read literally or




      requires a methodical and consistent approach involving “faithful
      reliance upon the natural or reasonable meanings of language”
      and “choosing always a meaning that the text will sensibly bear
      by the fair use of language.” Frederick J. de Sloovère, Textual
      Interpretation of Statutes, 11 N.Y.U. L.Q. Rev. 538, 541 (1934),
      quoted in Scalia & Garner, Reading Law at 34.

Ham v. Portfolio Recovery Assocs., LLC, 308 So. 3d 942, 946-47 (Fla.
2000).

                                       9
given its ordinary meaning because to do so would lead to unreasonable,

absurd results and thus defeat the legislature’s intent.” Id. at 1355.5

      Simply put, the trial court must decide if substantial probability exists

after considering all the specifically enumerated factors as well as the catch-

all, any other relevant facts. The trial court would not be free to ignore facts

supporting (or refuting) one element simply because it found another

element existed. The “and” in this context following “based on” means the


      5
       Fla. Birth-Related Neurological Injury Comp. Ass’n, then, focused on
the context and purpose of “and” in that statute. In discussing the meaning
of words or phrases in a statute, the Florida Supreme Court explained:

      Where, as here, the legislature has not defined the words used
      in a phrase, the language should usually be given its plain and
      ordinary meaning. Southeastern Fisheries Ass'n, Inc. v.
      Department of Natural Resources, 453 So.2d 1351 (Fla.1984).
      Nevertheless, consideration must be accorded not only to the
      literal and usual meaning of the words, but also to their meaning
      and effect on the objectives and purposes of the statute’s
      enactment. See Florida State Racing Comm'n v. McLaughlin,
      102 So.2d 574 (Fla.1958). Indeed, “[i]t is a fundamental rule of
      statutory construction that legislative intent is the polestar by
      which the court must be guided [in construing enactments of the
      legislature].” State v. Webb, 398 So.2d 820, 824 (Fla.1981).

Id. at 1354. This guidance supports reading “and” in context. “And” can still
mean “and” and conform with the legislative intent, without leading to the
result that Garcia suggests. In the instant statute, the phrase “based on”
begins the clause in which the “and” appears. § 907.041(4)(c), Fla. Stat.
The plain meaning, which is also the most harmonious with the intent of the
statute, results in reading “and” to create the universe of factors a trial court
must consider before determining a substantial probability of danger exists.


                                       10
trial court must conduct a thorough analysis and consider and weigh all

relevant factors listed in (4)(c) in determining if a substantial probability of

danger to the community exists. The transcript of the hearing reveals that

the trial court’s analysis and findings comported with the statutory scheme.

The trial court analyzed all the facts and noted the presence of some factors

listed in (4)(c), the absence of others, and after carefully weighing all of them,

concluded that the State met its burden of showing substantial probability.

      Similarly, section 907.041(4)(c)4.a.-c. provides a non-exhaustive list of

“conditions that would support a finding by the court pursuant to this

subparagraph that the defendant poses a threat of harm to the community.”

Importantly, despite Garcia’s argument to the contrary, the statutory scheme

does not require the trial court to find all the factors here, or indeed any of

them from this subsection. Instead, the statute sets forth conditions that, as

part of the overall analysis, would support a finding of a threat of harm to the

community. Subsection (4)(c)5. further refutes Garcia’s parsed reading of

the statute.6 Garcia’s reading of 4(c) and 4(c)4. would render 4(c)5. mere


6
  While (4)(c)4. addresses DUI manslaughter, (4)(c)5. expands on the
concept of threat of harm to the community. One section logically follows
the other, and all are tied in to (4)(c). “‘It is axiomatic that statutes must be
read with other related statutes and other related portions of the same
statute.’” Abbott Labs. v. Mylan Pharms., 15 So. 3d 642, 657 (Fla. 1st DCA
2009) (quoting State v. Negrin, 306 So. 2d 606, 607 (Fla. 1st DCA 1975));
see also id. (“‘Where possible, courts must give effect to all statutory

                                       11
surplusage, despite the fact it is part of the same subsection and addresses

the specific issue of threat of harm to the community. See Hechtman v.

Nations Title Ins. of NY, 840 So. 2d 933, 996 (Fla. 2003) (“It is an elementary

principle of statutory construction that significance and effect must be given

to every word, phrase, sentence, and part of the statute if possible, and

words in a statute should not be construed as mere surplusage.”).

Accordingly, we hold that (4)(c) lists factors the trial court shall rely on in

making its ultimate determination of substantial probability of threat of harm,

but that such determination does not require finding the presence of all

factors the trial court may consider.

      With our holding that the trial court correctly applied the law pertaining

to a finding of threat of harm, we now review its ultimate determination for

competent substantial evidence. Here, the presence or absence of specific

factors listed in (4)(c) may come into play, as it goes to the weight and

sufficiency of the evidence. However, at the appellate review level, we will

not disturb the trial court’s findings absent an abuse of discretion. Canarkis

v. Canarkis, 382 So. 2d 1197, 1203 (Fla. 1980) (recognizing the “superior

vantage point of the trial judge” in weighing facts and performing


provisions and construe related statutory provisions in harmony with one
another.’”) (quoting Forsythe v. Longboat Key Beach Erosion Control Dist.,
604 So. 2d 452, 455 (Fla. 1992)).

                                        12
discretionary acts and noting no abuse of discretion where “reasonable

[people] could differ as to the propriety of the action taken by the trial court”).

      The trial court, based on evidence in the record, made specific factual

findings under (4)(c) to support its conclusion that Garcia poses a substantial

probability of risk to the community. Further, the trial court relied on the facts

in the record to determine that no conditions of pretrial release would

reasonably protect the community. Based on the evidence presented, the

trial court found a substantial probability that Garcia would not “follow the

rules” and “act in conformity with the law.” In determining that no pretrial

release conditions sufficiently protected the community, the court noted

Garcia’s “disregard for safety” as well as “serious concerns about

supervision.”

      Despite these tragic facts, reasonable people may differ on the

conclusion of whether these factors together rise to a “substantial

probability.” However, in reviewing the record for abuse of discretion, we

only determine if the facts in evidence provide competent substantial

evidence for each of the trial court’s findings. Similarly, in weighing the

evidence, the trial court may exercise its reasonable discretion without

second-guessing or re-weighing of factors by the appellate court. See De

Groot v. Sheffield, 85 So. 2d 912, 9016 (Fla. 1957) (“the reviewing court will


                                        13
not undertake to re-weigh or evaluate the evidence . . . [t]he appellate court

merely examines the record to determine whether the lower tribunal had

before it competent substantial evidence to support its findings”); see also

Canarkis, 382 So. 2d at 1203.

      Petition denied.




                                     14